Citation Nr: 0616152	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a post-
operative scar on the left shoulder (left shoulder scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case to the RO in November 2003 for 
further development and consideration.


FINDING OF FACT

The veteran's left shoulder scar is clean and well-healed, 
does not cause loss of function or undue sensitivity, and 
measures no more than 12 inches by 0.25 inches.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for the left shoulder scar.  38 U.S.C.A. §§ 1155, 5110(g) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  In this case, the veteran 
received VCAA notice in a May 2004 letter (VCAA letter) 
following the December 2001 decision at issue, but the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  The Board already remanded this 
case to the RO in November 2003, in part, to ensure 
compliance with the VCAA.  And on remand, the RO sent the 
veteran the May 2004 VCAA letter before readjudicating his 
claim in January 2006 and sending him a Supplemental 
Statement of the Case (SSOC).  That January 2006 SSOC 
reconsidered his claim based on the additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  That 
January 2006 readjudication also was prior to the transfer 
and recertification of his appeal to the Board.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VCAA notice.  
Therefore, notwithstanding Pelegrini II and Mayfield, 
deciding the appeal at this juncture is nonprejudicial.  See 
also Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 3, 2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate a claim for an increased rating and VA's duty to 
assist.  It specified the evidence the veteran was expected 
to provide, including the information necessary to obtain 
pertinent medical evidence.  He was also told to provide VA 
with any evidence in his possession pertinent to the claim.  
In this way, the VCAA letter clearly satisfies the four 
"elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  The 
Court held that upon receipt of a claim, VA must provide the 
claimant with notice of the type of evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application - including the 
downstream issues concerning the disability rating and 
effective date (in the event, as here, service connection is 
granted and the veteran timely appeals the rating initially 
assigned for his disability).  Dingess/Hartman, slip op. at 
14.  See, too, Fenderson v. West, 12 Vet. App. 119 (1999).  
In the present appeal, the VCAA letter provided notice of the 
type of information and evidence needed to substantiate a 
claim for an increased rating, but the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided him on this latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This is because, for the reasons and bases discussed below, 
the Board is denying his request for a higher initial rating, 
so any concerns over the effective date of the higher rating 
are rendered moot.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

Disability ratings -in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Specific DCs will be discussed 
below.

As already alluded to, including when the Board remanded this 
case to the RO in November 2003, the Court has held that an 
appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When assigning an initial 
rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings".  See Fenderson, 12 Vet. App. at 125-26.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When the governing laws or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied.  This determination depends on the facts of 
each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2005).

Specific rating criteria

The veteran's left shoulder scar is currently evaluated as 
zero-percent disabling (i.e., noncompensable) under 38 C.F.R. 
§ 4.118, DC 7804 (2005).  And as also indicated in the 
Board's November 2003 remand, during the pendency of his 
appeal the regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002.

The regulations in effect prior to August 30, 2002, state 
that superficial scars that are poorly nourished, with 
repeated ulceration, and superficial scars that are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7803, 7804, 7805 (2002).



Effective August 30, 2002, under DC 7801, scars, other than 
on the head, face, or neck, which are deep or cause 
limitation of motion, warrant a 10 percent evaluation for an 
area or areas that exceed six square inches (39 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2005).

Under DC 7802, scars, other than on the head, face, or neck, 
which are superficial and do not cause limited motion, are to 
be rated as follows:  For an area or areas of 144 square 
inches (929 sq. cm.) or greater, a 10 percent rating is 
appropriate.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7802 (2005).

DC 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2005).  
Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7804 (2005).  DC 7805 provides for rating scars on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2005).

Analysis

As noted above, the veteran's left shoulder scar is currently 
evaluated as noncompensable under DC 7804.  He is also 
service connected for degenerative joint disease (arthritis) 
in this shoulder, with a noncompensable evaluation under 38 
C.F.R. § 4.71a, DC 5003 (2005), as well as for left total 
shoulder arthroplasty, rated as 50-percent disabling under 38 
C.F.R. § 4.71a, DC 5051 (2005).  The 50-percent rating under 
DC 5051 takes into account the extent he has limitation of 
motion and pain in this extremity.



Pursuant to the Board's November 2003 remand, the RO 
scheduled the veteran for current VA examinations to evaluate 
his left shoulder scar, in June 2004, June 2005, and 
September 2005.  Despite the fact that the RO provided him 
proper notification concerning the time and place to report, 
he failed to appear for any of the examinations and did not 
provide an explanation for his absences.  So his 
left shoulder scar will be rated based on the existing 
evidence of record.  See 38 C.F.R. § 3.655 (2005).

The reports of prior VA examinations that were conducted in 
December 1999 and March 2000 indicate there is a 12 inch by 
0.25 inch scar over the anterior aspect of the veteran's left 
shoulder.  The scar is clean and well healed, and is devoid 
of keloid formation or undue sensitivity.  An April 2001 VA 
examiner noted the veteran had a 10 inch scar (so slightly 
less in size), and that there was some tenderness over the 
anterior aspect of the shoulder, but did not say the scar 
itself caused the tenderness.  The most recent examination of 
record, dated in October 2001, indicates the left shoulder 
scar is 22 cm. long.  It is pale, without underlying tissue 
loss, disfigurement, swelling, deformity, heat or redness.  
None of these examination reports indicate the veteran has 
limitation of motion in his left shoulder as a result of the 
scar.

Applying both the old and the new criteria to the above-cited 
medical evidence, a compensable rating for the veteran's scar 
is not warranted under DCs 7803, 7804, or 7805.  Although he 
contends, in his December 2001 notice of disagreement (NOD) 
and April 2002 substantive appeal (VA Form 9), that his left 
shoulder scar is painful and uncomfortable, the objective 
medical evidence of record indicates his scar is generally 
asymptomatic - well-healed and without undue sensitivity.  
The record does not show it causes any limitation of 
function, and aside from that, as indicated above, he is 
already separately rated for his limited range of motion 
and pain on motion under DC 5051.  In addition, under the 
revised criteria, a compensable evaluation is not warranted 
under DC 7801 because there is no underlying tissue loss, or 
under DC 7802, inasmuch as the total area of the superficial 
scar does not come close to the requisite 144 square inches.

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings 
- finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Here, though, the Board finds that 
at no time since the effective date of the grant of service 
connection, July 30, 1998, has the veteran met or more nearly 
approximated the criteria for a compensable disability rating 
for his left shoulder disability.  Accordingly, the Board 
concludes that a staged rating is not for application in this 
particular case.

Therefore, for the reasons discussed, the preponderance of 
the evidence is against the claim.  So there is no reasonable 
doubt to resolve in the veteran's favor, and his claim for an 
initial compensable rating for his left shoulder scar must 
fail.  See 38 C.F.R. § 4.3 (2005); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for a left 
shoulder scar is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


